UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
MS. Q. and J., a minor,             )
                                    )
            Plaintiffs,             )
                                    )
       v.                           )                  Civil Action No. 18-2409 (PLF)
                                    )
U.S. IMMIGRATION AND CUSTOMS        )
 ENFORCEMENT, et al.,               )
                                    )
            Defendants.             )
____________________________________)


                                               ORDER

                  This matter came before the Court on plaintiffs’ motion [Dkt. No. 7] for a

preliminary injunction requiring defendants to immediately reunify Ms. Q. with her four-year-

old son, J., from whom Ms. Q. was forcibly separated shortly after crossing the United States

border with Mexico over eight months ago. The Court heard oral argument earlier today,

November 27, 2018. Upon careful consideration of the parties’ filings, the relevant legal

authorities, the arguments of counsel at oral argument, and for the reasons stated in open court, it

is hereby

                  ORDERED that plaintiffs’ motion for a preliminary injunction [Dkt. No. 7] is

GRANTED; it is

                  FURTHER ORDERED that defendants and their officers, agents, servants,

employees, attorneys, and all those who are in active concert or participation with them, must

reunify plaintiff Ms. Q. and her four-year-old son, J., on or before midnight on November 30,

2018; and it is
              FURTHER ORDERED that defendants shall submit a status report on or before

November 30, 2018 at 5:00 p.m., explaining the status of the ordered reunification and/or the

measures defendants are taking or have taken to expedite immediate reunification.

              SO ORDERED.




                                                     PAUL L. FRIEDMAN
                                                     United States District Judge

DATE: November 27, 2018




                                                2